Citation Nr: 0409444	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  01-08 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1971 to September 
1975.  

By rating action in February 1993, the RO denied service 
connection, in part, for PTSD.  The veteran was notified of 
this decision and did not perfect a timely appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2001 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for PTSD.  
Following the receipt of additional evidence, the RO reopened 
the claim but denied service connection on a de novo basis.  
(See September 2001 statement of the case).  A personal 
hearing at the RO was held in May 2002.  


FINDINGS OF FACT

1.  Service connection for PTSD was finally denied by the RO 
in February 1993.  

2.  The additional evidence received since the February 1993 
RO decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's ship came under enemy fire during military 
service.  

4.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

5.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSIONS OF LAW

1.  The February 1993 RO decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 
2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5106, 5107, 5126, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finality

Service connection for PTSD was denied by the RO in February 
1993.  The veteran submitted a notice of disagreement, and a 
statement of the case was promulgated in June 1993.  However, 
the veteran did not perfect an appeal a timely appeal and 
that decision became final in February 1994.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim is pertinent in the consideration 
of the current claim for PTSD.  

The Board notes that while the RO found that new and material 
evidence had been submitted to reopen the claim for PTSD, the 
Board is required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the February 1993 
rating decision included the veteran's DD Form 214-N showing 
receipt of a Combat Action Ribbon and a Meritorious Unit 
Commendation.  Service medical records showed treatment for 
anxiety and stress in July and August 1975.  At that time, 
the veteran reported feeling overwhelmed with family life and 
work pressure for the past few months.  He had recently been 
placed in charge of 24 seamen and felt uncertain about his 
role as a supervisor.  He had also recently married which 
caused him some stress.  The initial diagnosis was acute 
situational reaction.  He was hospitalized for 11 days and 
returned to full duty.  The final diagnosis was adjustment 
reaction to adult life.  He was readmitted a couple of weeks 
later after threatening suicide.  He subsequently admitted 
that his suicide threat was a manipulation to get off his 
ship which was departing for sea duty.  He had apparently 
swapped ship's to get shore duty, but the ship was reassigned 
to sea duty.  Psychiatric examination showed no evidence of a 
psychosis or affective disorder.  Additional psychiatric 
evaluation indicated that his anxiety was a manifestation of 
his inadequacy and inability to deal with responsibility.  
The final diagnosis was immature personality disorder, and he 
was recommended for administrative discharge on the basis of 
unsuitability.  His separation examination in September 1975 
indicated that his positive responses to depression or 
excessive worry, trouble sleeping, and nervousness were all 
related to his anxiety surrounding his supervisory position 
from his previous duty station and diagnosed as immature 
personality disorder.  

Other evidence included a private medical report for 
hospitalization at St. Francis Hospital in May 1976.  At that 
time, the veteran reported being depressed for the past month 
after seeing his estranged wife (separated in February) and 
her children, who he believed had been neglected.  He had 
been drinking alcohol more than usual for a few weeks prior 
to admission.  There was no evidence of a psychosis.  The 
diagnosis on psychological evaluation was impulsive 
personality with periodic excessive drinking aggravating his 
impulsivity and situational depression.  The veteran 
responded well to medications and was alert, cheerful, 
optimistic, and anxious to go back to work when discharged 
several days later.  The discharge diagnosis was situational 
depression with paranoid tendencies.

The evidence also included medical records for treatment at 
two private medical facilities for anxiety and depression 
following the break-up of his second marriage and loss of 
employment in 1991 and 1992.  A private psychiatric 
evaluation in November 1991 noted that the veteran had 
reported that his ship had been blown up in Vietnam.  The 
diagnosis was dysthymia with anxious mood and possible social 
phobia.  A report in September 1992, indicated that the 
veteran had some symptoms suggesting PTSD.  The diagnoses was 
the same as the November 1991 diagnosis.  

A VA psychiatric evaluation by a panel of three medical care 
providers was conducted in November 1992.  The report 
indicated that the claims file was reviewed and included a 
detailed medical, social, and employment history.  Concerning 
his military service, the veteran reported that he was aboard 
the USS Davidson off the coast of Vietnam from September 1972 
to February 1973; that his ship was fired upon frequently 
from shore batteries, and that the ship took two direct hits, 
but that there were no causalities.  He said he was an E-4, 
boatswain's mate on that ship.  He was subsequently 
transferred to the USS Juneau in San Diego, but was badly 
mistreated by the men he supervised.  He said that they would 
frequently pull the sheets over him at night and beat him 
with towels.  He claimed that he went without sleep for six 
months due to this.  The veteran provided a detailed work 
history since his discharge from service, discussed his three 
marriages, and related his history of alcohol abuse.  He 
asserted that the shelling of his ship was particularly 
distressing and that he was bothered by intrusive thoughts of 
being fired upon and being physically beaten by his 
subordinates.  He reported dreams about being in the service 
once per month, but denied any flashbacks.  His intrusive 
thoughts were increased when hearing loud noises, such as 
firecrackers on the 4th of July.  The veteran stated that he 
still enjoyed all of the activities he participated in prior 
to service.  He denied any efforts to avoid thinking about 
the war and said that he enjoyed watching war movies.  

The veteran was administered a battery of psychological tests 
and scored below the cut off for the diagnosis of PTSD.  He 
endorsed many symptoms of alcoholism.  There was also 
evidence of high levels of hostility and significant levels 
of thought disorder.  The diagnoses included anxiety 
disorder, not otherwise specified, and borderline personality 
disorder.  The panel concluded that the veteran did not 
present with a significant stressor to warrant a diagnosis of 
PTSD.  They noted that his report of being beaten by 
subordinates in service was not different from his report of 
being frequently beaten in high school.  The veteran did 
present with some atypical anxiety symptoms which dated back 
to at least to his time in service.  The test scores and his 
history was consistent with a diagnosis of borderline 
personality disorder.  The panel commented that affective 
instability was typical in borderline personality disorder, 
and that it was possible that his atypical anxiety problems 
were secondary to his personality disorder.  

Based on the evidence above, the RO denied service connection 
for PTSD in February 1993, on the grounds that there was no 
evidence of a psychoses or chronic neurosis in service, and 
no current diagnosis of PTSD.  

The recently submitted evidence includes numerous private and 
VA psychiatric reports, including a psychiatric report for 
Social Security disability dated in August 1995, VA 
outpatient records for treatment in 2002 and 2003, and a May 
2002 VA psychological report in which the examiner offered a 
diagnosis of PTSD due to military combat in Vietnam.  

The Board finds that the above noted medical reports, in 
particular the VA psychological report, are material as they 
provide additional probative information, and are so 
significant that they must be considered in order to decide 
fairly the merits of the claim for PTSD.  38 C.F.R. § 3.156.  
Having decided that the medical reports are new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material as the claim will be reopened 
solely on the basis of the May 2002 VA psychological report.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  

Having determined that the claim is reopened, the Board must 
next determine if it will be prejudicial to the veteran if 
the Board addresses the merits of the claim.  As the RO has 
already considered the underlying issue, the veteran will not 
be prejudiced by the Board proceeding to review the issues on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This, however, is subject to the VA having met its duty to 
notify and assist under 38 U.S.C.A. § 5107(a).  

In this regard, the veteran was notified of VA's duty to 
assist him in obtaining evidence, of what evidence was 
required to sustain his claim, whom should obtain the 
evidence, what evidence has already been obtained, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  The veteran also testified at a 
personal hearing at the RO in May 2002.  Additionally, the 
veteran underwent several VA examinations to determine the 
correct diagnosis and, specifically, whether he had PTSD.  
The claims file was also referred to a VA psychiatrist for an 
opinion as to whether the veteran had PTSD.  All evidence 
identified by the veteran has been obtained and associated 
with the claims file.  Accordingly, it is determined that 
VA's duty to assist and notify the veteran has been completed 
and that he will not be prejudiced by the Board proceeding 
with the adjudication of this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

PTSD

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
PTSD.  

As previously noted, the evidentiary record indicates that 
the veteran was first treated for psychiatric problems after 
service in May 1976.  At that time, the veteran reported that 
he had been depressed for the past month after seeing his 
estranged wife and children.  He reported that he was 
drinking more since his separation in February 1976, and said 
that he attempted suicide a few days prior to admission by 
taking an overdose of medications, because his doctors would 
not let him return to work.  The impression on psychological 
evaluation was impulsive personality with periodic excessive 
drinking which aggravated his impulsivity and a situational 
depression.  

Additional private records from Mon Valley Community Health 
Center showed that the veteran was seen on several occasion 
from 1991 to 1992.  While some of the reports noted his 
history of Vietnam service, the veteran made no mention of 
any problems or recollections of combat action.  He did 
report on one occasion, in November 1991, that his ship was 
blown up in Vietnam.  However, he did not report any specific 
complaints or symptoms referable to Vietnam.  He reported a 
history of hospitalization during service because of problems 
with the military and his marriage, but did not elaborate.  
His current complaints related primarily to marital problems 
and unemployment.  The diagnoses included dysthymia with 
anxious mood and possible social phobia.  He was hospitalized 
in December 1992 for an overdose of "Xanax" and alcohol 
intoxication.  

A VA psychiatric evaluation by a panel of three medical care 
providers in November 1992 (discussed above) concluded that 
the veteran did not present with a significant stressor to 
warrant a diagnosis of PTSD.   

The veteran underwent a psychiatric examination in 
conjunction with a claim for Social Security disability in 
August 1995.  The report noted a history by the veteran of 
anxiety attacks and depression beginning in Vietnam in 1973.  
The veteran denied any recurrent or intrusive recollections 
of the stressors he experienced in Vietnam, but said that he 
had twice weekly recurrent, distressing dreams of military 
service and of being chased, etc.  The veteran reported that 
he put all of his efforts to avoid thoughts and feelings 
associated with Vietnam and avoided anything that would 
remind him of it (like TV reports).  The diagnoses included 
major depression, panic disorder, PTSD, and avoidant 
personality.  

Additional records included numerous out- and in-patient 
records from two private facilities, Highland Hospital and 
Jefferson Hospital from 1994 to 1997.  The reports showed 
treatment primarily for psychiatric problems, and included 
various diagnoses, such as, generalized anxiety disorder, 
bipolar disorder, mixed personality disorder, and alcohol 
abuse.  While some reports noted his history of military 
service, none of them offered a diagnosis of PTSD or included 
any clinical findings suggesting a relationship between his 
current problems and military service.  The veteran was given 
a battery of psychological tests in September 1994 through 
the South Hills Health Systems.  The test results suggested a 
longstanding personality disorder with acting out 
characteristics, family discord with emotional alienation, 
lack of ego mastery, and underlying histrionic 
characteristics.  The diagnoses included major depression 
without psychotic features, dysthymia, and mixed personality 
disorder with avoidant, self-defeating, and dependent 
features.  

The evidentiary record includes two lay statements, one, 
dated in February 2001, from an ex-wife; and the other, dated 
in April 2002, from his mother.  His ex-wife described the 
veteran as very difficult to live with, always screaming, 
arguing, and losing his temper.  He was depressed and did not 
enjoy doing anything.  He used alcohol to feel good about 
himself and lived in his own little world.  His mother 
reported that the veteran's character was different when he 
returned home from the service.  He was afraid to go to sleep 
and would wake up screaming.  He didn't socialize and was 
withdrawn from everyone.  

The evidentiary record also includes numerous private and VA 
medical reports and evaluations from 1976 through 2003, some 
of which include a diagnosis of PTSD.  The vast majority of 
reports attribute the veteran's psychiatric problems to 
disorders other than PTSD.  All but one of the reports that 
attribute the veteran's current psychiatric problems to PTSD 
were based solely on the veteran's self-described history.  
In most instances, the favorable reports made no mention of 
the veteran's military service and offered few, if any, 
specific complaints, symptoms, or manifestations of PTSD.  

A VA psychiatric examination was conducted in April 2001.  
The examiner indicated that he had reviewed the entire claims 
file and provided a detailed medical history.  He included a 
discussion of the veteran's symptoms and treatment in 
service, referred to specific findings by the VA psychiatric 
panel who had evaluated the veteran in November 1992, and 
included a list of current findings.  The examiner noted that 
the veteran was unable to consistently deal with the normal 
stresses, pressures, expectations, and demands of adult life.  
He found no symptoms of PTSD, and stated that he concurred 
with the conclusions of the prior psychiatric panel that the 
veteran exhibited a borderline personality disorder with some 
passive/dependent features.  The examiner concluded that the 
veteran did not satisfy the diagnostic criteria for PTSD, 
either in terms of identified stressors or on-going symptoms.  
The diagnoses included generalized anxiety disorder, alcohol 
dependence, reportedly in remission, and borderline 
personality disorder.  

At a personal hearing at the RO in May 2002, the veteran 
testified, in effect, that he believed that his current 
psychiatric problems were related to his experience of coming 
under enemy fire while serving as a boatswain's mate off the 
coast of Vietnam during service.  

VA outpatient records show that the veteran was seen on 
numerous occasions from August 2001 to December 2003, 
primarily for psychiatric problems.  Initial progress notes 
through May 2002 showed diagnoses of generalized anxiety 
disorder and dysthymia.  In fact, the treating staff 
psychiatrist in May 2002 specifically ruled out the diagnosis 
of PTSD.  However, on a progress note in July 2002, the same 
staff psychiatrist noted that the veteran had been recently 
diagnosed with PTSD by a VA psychologist (the psychologist's 
report is addressed in the next paragraph).  Although the 
staff psychiatrist never recorded any clinical findings, 
complaints, or symptoms associated with PTSD, all of his 
subsequent progress notes showed the diagnosis of PTSD.  

A VA psychological evaluation was conducted in May 2002.  At 
that time, the veteran reported that he was a boatswain's 
mate on the USS Preble and was responsible for lookouts 
during operations off the coast of Vietnam.  He described 
being on deck during enemy attacks with bullets and shrapnel 
flying everywhere and bombs exploding all around him.  The 
psychologist noted that veteran reported symptoms that 
generally represented a diagnosis of PTSD, but that his 
presentation was atypical and that there were likely 
additional diagnoses, including substance abuse.  He 
indicated that he had reviewed a web site that the veteran 
referred him to which showed his ship was in combat in 
Vietnam, and that during an incident in January 1973, the 
ship received incoming fire and that the port look-out 
received minor wounds during the attack.  The psychologist 
indicated that, based on the veteran's self-described history 
and independent confirmation that his ship was in combat, it 
was his opinion that a diagnosis of PTSD appeared to be 
warranted.  

A VA psychiatric examination was conducted in September 2002.  
The examiner indicated that he had reviewed the claims file 
carefully, and included a history of the veteran's problems 
and treatment during service and subsequent thereto.  He 
noted that there was essentially no documentation in any of 
the numerous medical records of criterion B symptoms, such 
as, specific nightmares or persistent intrusive memories.  He 
noted that the various examiner's in the past made reference 
to the veteran being anxious when "reminded of Vietnam" and 
to nightmares of "being chased."  However, there was no 
description of re-experiencing that could be connected to 
what the veteran saw or felt while his ship was under attack.  
In other words, there was minimal evidence that the veteran 
had experienced persistent and distressing memories of his 
reported trauma over the years since service.  He also noted 
that the veteran's psychiatric treatment in service in 1975 
made no mention of any symptoms or problems related to combat 
action, but rather anxiety due to harassment by fellow 
sailors.  

On mental status examination, the veteran, despite being 
asked in several different ways, could not describe any 
specific examples of intrusive or distressing memories.  Each 
time, he described the event on the USS Preble, but could not 
describe his current psychological reliving.  When asked 
about nightmares, he reported dreaming about standing in a 
chow line and seeing figures of people.  He also dreamed of 
"explosions."  Asked about avoiding reminders, he said that 
he can't stand to watch movies on TV about Navy ships, but 
said that he continued to watch these distressing shows 
because he was "too lazy to get up and turn the channel."  
Asked about his worst current problem, he talked about being 
told that he was "bi-polar."  He reported seeing water 
geysers when surprised by a loud noise and that being 
startled in this manner triggered a pounding heart, rapid 
breathing, and a clammy feeling.  Watching his grandchildren 
triggered anxiety, and that he developed headaches from the 
smell of gunpowder.  He reported a loss of interest in 
golfing and hunting, but said that he still went hunting with 
his 14-year old son, but that he really didn't enjoy it 
anymore.  

The VA psychiatrist concluded that the veteran did not 
exhibit a convincing pattern of symptoms that satisfied the 
DSM IV criteria for a diagnosis of PTSD.  He noted that the 
veteran did not meet several criterion for a diagnosis of 
PTSD, including criterion B, re-experiencing of intrusive and 
distressing memories specifically related to the reported 
stressor; criterion C, the veteran had little to say about 
avoiding specific reminders of the stressors, apart from a 
rather self-defeating admission that his laziness stopped him 
from avoiding the distress triggered by watching ships on TV; 
and criterion F, the degree of dysfunction ascribed to the 
traumatic event was excessive and out of proportion.  The 
psychiatrist opined that it was more likely than not that the 
veteran's distress and dysfunction were associated with 
psychiatric disorders other than PTSD.  He also indicated 
that concerns about the veteran's historical reliability 
limited the degree to which psychological assessment could 
reach a definitive conclusion about the exact nature of his 
psychiatric disorders.  

In this regard, the Board also has concerns about the 
veteran's credibility.  For example, the veteran has 
consistently maintained that he was a boatswain's mate in 
charge of lookouts on the USS Preble when his ship came under 
attack in January 1973, and that he specifically went out to 
check on them during the attack.  However, his personnel 
records show that he was an E-3, ordinary seamen at that 
time, and that he was not promoted to boatswain's mate until 
May 1973.  The Board finds it is unlikely that, as an E-3, 
the veteran would have been in a supervisory position.  
Furthermore, the veteran reported that no one was injured in 
this attack.  However, the web site for the USS Preble (a 
copy provided by the VA psychologist, and independently 
researched by the Board) shows that one lookout sustained 
minor wounds.  Since the veteran claims to have been in 
charge of lookouts, it would not be unexpected to assume that 
he would have knowledge of this fact.  Additionally, while 
the veteran described the claimed stressors as having 
occurred in the presence of others, he has not provided the 
name of a single person who could verify his assertions.  The 
veteran's lay testimony regarding stressors is insufficient, 
standing alone, to establish service-connection.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1995).  

In January 2003, the claims file was forwarded to a VA 
psychologist for an opinion as to the correct diagnosis and, 
specifically, whether the veteran has PTSD.  The psychologist 
indicated that he had reviewed the claims file and provided a 
detailed discussion of the clinical findings and opinions of 
each of the psychiatric evaluations in the file.  Regarding 
the favorable May 2002 VA psychological opinion, he noted 
that this report was in marked contrast to two prior and one 
subsequent VA psychiatric evaluation and was noteworthy on 
several points.  First, the psychologist described the 
veteran's symptoms as "atypical" of PTSD, and put an 
inordinate amount of credence on the veteran's description of 
the events of January 1973 and the web site which confirmed 
that an incident occurred.  Even assuming that the veteran's 
description was factual accurate, the examiner found it to be 
somewhat dramatized.  The veteran did not report seeing 
anyone killed, wounded, or injured during the attack, and 
reported only that he feared for his life.  Even by the most 
general standards, this incident did not appear to meet the 
criterion A for exposure to a traumatic stressor.  The 
psychologist also found no specific PTSD symptomatology 
meeting criterion B for a diagnosis of PTSD.  He also noted 
that the prior psychologist based his opinion solely on his 
interpretation that the veteran had been exposed to a 
stressor without verifying appropriate symptomatology that 
would meet DSM criteria for a diagnosis of this disorder.  He 
strongly agreed with the September 2002 VA psychiatric 
opinion that there was no competent evidence that the veteran 
met criterion A, B, or C for a diagnosis of PTSD.  He also 
noted that the diagnoses on the VA outpatient records 
appeared to have been based solely upon the May 2002 
psychological report, which was insufficient and erroneous in 
its conclusions.  The diagnoses included anxiety disorder not 
otherwise specified; alcohol dependence by history, 
reportedly in remission, and borderline personality disorder.  

The Board finds that the preponderance of the competent 
medical evidence of record establishes that the veteran does 
not, in fact, meet the diagnostic criteria for PTSD.  The 
Board attaches significant weight to the September 2002 VA 
psychiatric opinion and the concurring recent concurring 
psychological opinion, obtained for the express purpose of 
clarifying the veteran's psychiatric picture.  It is also 
significant that these opinions were rendered in light of the 
DSM-IV criteria, which utilizes a more subjective standard 
for diagnosing PTSD.  38 C.F.R. § 4.125 (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

It is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this regard, the Board finds that 
the medical opinions against a finding of PTSD are most 
persuasive as they included a detailed analysis of all of the 
evidence of record, including the favorable opinions, and 
offer a rational basis for their conclusions.  The only 
favorable opinion of significance, the May 2002 psychological 
evaluation, relied extensively on the veteran's description 
of the stressor incident, and did not offer any explanation 
for inconsistencies in the veteran's accounting of the 
incident.  For example, why the veteran reported that there 
were no casualties during the incident when the record 
clearly shows that one of the very people he claimed to 
supervise, and was the reason he went out on deck, was the 
only person injured during the attack.  Accordingly, the 
veteran's claim is denied.  


ORDER

Service connection for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



